Citation Nr: 1632538	
Decision Date: 08/16/16    Archive Date: 08/24/16

DOCKET NO.  12-31 516	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES


1.  Entitlement to a rating in excess of 10 percent for service-connected gastroesophageal reflux disease (GERD) with peptic ulcer disease and peritoneal adhesions.

2.  Entitlement to a rating in excess of 10 percent for painful scar, abdomen.

3.  Entitlement to a compensable rating for non-linear scar, abdomen.

4.  Entitlement to a compensable rating for scars of the right lower leg, right knee, and abdomen.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to a rating in excess of 30 percent for service-connected right knee disorder from August 1, 2014 (excluding period(s) of temporary total rating).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to December 1987.

This matter is before the Board of Veterans' Appeals (Board) originally on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in May 2014.  A transcript of this hearing is of record.

In July 2014, the Board, in pertinent part, remanded the current appellate claims for further development.  


FINDINGS OF FACT

On April 26, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of this appeal is requested.
CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
STEVEN D. REISS
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


